DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference “22” (line 3 of [0057]) is not shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: (1) on page 14, line 3, “boss 22” should be “boss 29, (2) on page 14, line 11, “one or” should be “one or more”, and (3) on page 15, line 17, “the channel apertures 24” should be “the gasket protrusion aperture 106”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 2, “a second gasket plate…” is confusing, without defining a “first gasket plate”.
In claim 20, lines 19-20, “the third and fourth protrusion each comprising a protrusion aperture” is confusing.  It is not clear whether “a protrusion aperture” is referring to an additional aperture or referring to the same aperture stated previously on lines 16-17 of the claim.
In claim 20, lines 24-25, it is not clear exactly how “a third and a fourth fasteners” are related/linked to “a third and a fourth fastened” stated on lines 18-19 of the claim.  It cannot be understood how many fasteners there are in the hinge.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Berger ‘590 (US 2011/0024590 A1).
Regarding claim 1, Berger shows a hinge assembly (16) including a first hinge body (26) comprising a channel (42), a pivot assembly comprising a pin body (40) configured to slidably engage the channel, the pin body including a pin (84); a second hinged body (28) comprising a pin aperture (60), the pin aperture configured to receive the pin; wherein the first hinged body and the second hinged body are configure to hingedly pivot along a hinge axis defined by the pin when the pin is received in the pin aperture ([0024]).
As to claim 2, the pivot pin assembly further comprises a hollow pivot bushing (62) configured to cooperatively receive the pin and be cooperatively received in the pin aperture (60).
As to claim 11, the first hinged body (26) comprises a front surface (the surface facing the glass door 14) comprising one or more gasket apertures (see two apertures for fasteners 38 in fig. 2).   
As to claim 16, the second hinged body (28, identical to hinge body 26, see [0023]) comprises a back surface (the surface facing the glass wall 12) comprising one or more gasket apertures (fig. 2).

Claims 1-5, 11-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP ‘905 (EP 2412905 A2).
Regarding claim 1, EP shows a hinge assembly (1) including a first hinge body (4) comprising a channel (44), a pivot assembly comprising a pin body (40) configured to slidably engage the channel, the pin body including a pin (10); a second hinged body (5) comprising a pin aperture (52), the pin aperture configured to receive the pin; wherein the first hinged body and the second hinged body are configure to hingedly pivot along a hinge axis defined by the pin when the pin is received in the pin aperture ([0017]).
As to claim 2, the pivot pin assembly further comprises a hollow pivot bushing (51) configured to cooperatively receive the pin and be cooperatively received in the pin aperture (60).
As to claim 3, the pin body (40) includes a channel engagement portion (the planar portion, see “40” of fig. 1), and wherein the channel engagement portion includes a pin body aperture (42, fig. 1), and wherein the channel includes one or more channel apertures (41c).
As to claim 4, the pin body aperture (42) and the one or more channel apertures are configured to selectively align when the pin body is translated along the channel (41c, see [0019] and [0024]-[0025]).
As to claim 5, EP includes alignment fastener (42a) configured to extend through the pin body aperture (42).
As to claim 11, the first hinged body (4) comprises a front surface (the surface facing the glass door 3) comprising one or more gasket apertures (41a). 
As to claim 12, EP further shows a first gasket plate (48) comprising one or more gasket plate aperture (48a); a first backplate (47) comprising one or more protrusion (47a) configured to be received in the one or more gasket plate apertures, the one or more protrusions comprising a protrusion aperture (47b); one or more fasteners (49) configured to be disposed through the protrusion aperture and the gasket aperture to releasably secure the first backplate, the first gasket plate, and the first hinged body (4).
As to claim 15, EP shows a first cover (11) configured to be releasably secured with the first hinged body and the pin body.   
As to claim 16, the second hinged body (5) comprises a back surface (the surface facing the glass door 2) comprising one or more gasket apertures (“hole 59” [0023], not labelled in the figures, for receiving fastener 55).
As to claim 17, EP further shows a second gasket plate (58) comprising one or more gasket plate apertures (58a); a second backplate (57) comprising one or more protrusions (57a) comprising a protrusion aperture (57b); one or more fasteners (55) configured to be disposed through the protrusion aperture and the gasket aperture to releasably secure the second backplate, the second gasket plate, and the second hinge body.
 Allowable Subject Matter
Claims 6-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 21-25 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 10,982,475 B2 (Iwata) shows a hinge for glass door including a first hinge body and a second body, a pivot pin assembly carried in the first body, a pin body slidably engaging a channel of the first body, an adjusting screw extending into the threaded aperture of the pin body to adjust the position of the hinge pin.
KR 100329621 B1 (KR) shows a hinge for glass door having a hinge pin body slidably received in a channel of a first hinge body, a screw extending through the hinge pin for adjustment of the hinge pin along the channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
November 2, 2022